Citation Nr: 1025939	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-03 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to recognition of the appellant as the deceased 
Veteran's surviving spouse for the purpose of establishing 
eligibility for VA death benefits.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2007 administrative decision issued by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which, in pertinent part, found that the 
appellant was not the surviving spouse of the Veteran.  

A review of the claims file indicates that John J. Campbell, 
Attorney at Law, has submitted documents on behalf of the 
appellant on several occasions during the course of this appeal.  
However, a signed power of attorney appointing him as the 
appellant's representative has not been submitted and the 
appellant was notified of this fact in a May 2010 letter.  See 
38 C.F.R. § 14.631(a) (2009) (requiring a power of attorney 
before VA will recognize an attorney as a claimant's 
representative).  The letter notified the appellant of her right 
to representation, requested that she clarify her choice of 
representation, and notified her that if a response was not 
received within 30 days her appeal would be adjudicated with the 
assumption that she wished to represent herself.  The appellant 
did not respond to the May 2010 letter.  The Board therefore must 
conclude that the appellant is not represented.  



FINDING OF FACT

When the Veteran died in July 2004, he was not married to the 
appellant.



CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the Veteran for purposes of VA death benefits.  38 
U.S.C.A. §§ 101(3), 103 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 
3.52 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

The appellant's claim of entitlement to VA death benefits is 
being denied as a matter of law.  In VAOPGCPREC 5-2004 (2004) 
VA's Office of General Counsel held that the VCAA does not 
require either notice or assistance when the claim cannot be 
substantiated under the law or based on the application of the 
law to undisputed facts.  Similarly, the Court has held that the 
VCAA is not applicable to matters in which the law, and not the 
evidence, is dispositive.  Mason v. Principi, 16 Vet. App. 129 
(2002).

Therefore, as there is no basis in law for granting the 
appellant's claim for VA death benefits, the VCAA is inapplicable 
to this claim.

Analysis

In order to be recognized as the Veteran's surviving spouse for 
the purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex whose marriage to 
the Veteran meets the requirements of 38 C.F.R. 
§ 3.1(j) and who was the spouse of the Veteran at the time of the 
Veteran's death and: (1) who lived with the Veteran continuously 
from the date of marriage to the date of the Veteran's death 
except where there was a separation which was due to the 
misconduct of, or procured by, the Veteran without the fault of 
the spouse; and (2) except as provided in 38 C.F.R. § 3.55, has 
not remarried or has not since the death of the Veteran and after 
September 19, 1962, lived with another person of the opposite sex 
and held himself or herself out openly to the public to be the 
spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 
3.50.

"Spouse" means a person of the opposite sex whose "marriage" to 
the Veteran meets the requirements of 38 C.F.R. § 3.1(j). 38 
C.F.R. § 3.50(a).  "Marriage" means a marriage valid under the 
law of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided when 
the right to benefits accrued.  38 C.F.R. § 3.1(j).

Where an attempted marriage is invalid by reason of a legal 
impediment, the marriage will be deemed valid if: (a) the 
marriage occurred one year or more before the Veteran died or 
existed for any period of time if a child was born of the 
purported marriage or was born to them before such marriage, and 
(b) the claimant entered into the marriage without knowledge of 
the impediment, and (c) the claimant cohabited with the Veteran 
continuously from the date of marriage to the date of his or her 
death and (d) no claim has been filed by a legal surviving 
spouse.  38 U.S.C.A. § 103; 38 C.F.R. § 3.52.
The evidence reveals that the Veteran was married to E.A.S. in 
October 1971.  A September 1980 Declaration of Marital Status 
form (VA Form 21-686c) indicates that he identified E.A.S. as his 
wife and she was listed as the surviving spouse on his July 2004 
death certificate.

In her March 2007 claim, the appellant stated that she was the 
"girlfriend" of the Veteran for 25 years and that they did not 
have any children together.  In her January 2008 substantive 
appeal (VA Form 9) she contended that was entitled to death 
benefits because she had entered into a common law marriage with 
the Veteran. 

New Jersey does not recognize any common law marriage entered 
into after December 1, 1939.  N.J. Stat. Ann. § 37:1-10 (West 
2010); Dacunzo v. Edgye, 117 A.2d 508, 513 (N.J. 1955) (the 
statute expresses "a clear and unequivocal intention to declare 
all marriages entered into after December 1, 1939, without full 
compliance with the statute, to be absolutely void, and that 
necessarily includes all common law marriages which might have 
been declared valid according to principles of the common law.")  

The appellant's statements indicate that she had no knowledge 
that common law marriages were not recognized in New Jersey.  
Also, in a November 2004 statement (VA Form 21-4138), the 
Veteran's wife (E.A.S.) stated that she had moved to Florida and 
that the Veteran and the appellant had been living together in 
New Jersey since approximately January 1987.  

Nevertheless, the appellant was aware of the Veteran's marriage 
to E.A.S., as she noted their marriage in her March 2007 claim.  
Given her undisputed awareness of the Veteran's existing marriage 
to another person, the appellant could not have believed that she 
was in a valid common law marriage with the Veteran.  Thus, the 
appellant and the Veteran cannot be considered to have been in a 
valid marriage under 38 C.F.R. § 3.52.

The law is clear that in order to establish entitlement to VA 
death benefits, the appellant must be recognized as the Veteran's 
legal spouse at the time of his death.  38 C.F.R. §§ 3.1(j), 
3.50.  The fact that the appellant was not legally married to the 
Veteran and that any purported marriage cannot be deemed valid, 
forecloses eligibility for VA death benefits.  Accordingly, this 
appeal is denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).







							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to recognition of the appellant as the deceased 
Veteran's surviving spouse for the purpose of establishing 
eligibility for VA death benefits is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


